Exhibit 10(y) July 13, Re: Agreement and Release Dear Moosa: This letter Agreement contains the terms of your separation from employment with Presstek, Inc. ("the Company") and the mutual release between you and the Company (the "Agreement") 1.Employment Status and Final Payments: (a) Your termination from employment with the Company will be effective as of February 27, 2007, (the "Termination Date"). As of the Termination Date, any entitlement you have or might have under a Company-provided benefit plan, program, contract or practice will terminate, except as required by federal or state law, or as otherwise described below. (b) You will be paid all earned time accrued but unused as of the Termination Date on the next regularly scheduled biweekly cycle after the signing of this Agreement. (c) The date of the "qualifying event" under the Consolidated Omnibus Budget Reconciliation Act of 1985 ("COBRA") will be February 27, 2007, and if enrolled, the Company's administrator, ADP Benefit Services, will present you with information on COBRA under separate cover. The Company will make the COBRA payments for the period of March 1, 2007 through and including February 29, 2008. Thereafter, the payment of COBRA premiums will be solely your responsibility. (d) You will continue to receive all benefits under section 6 of the Employment Agreement dated February 2, 2005, through the term of the Employment Agreement, i.e. February 2, 2008, and any other benefits enumerated herein. This includes, automobile allowance, dental, and stock options. (e) The Company agrees to pay you an additional lump sum of $ 23,500.00. This payment will be made within 10 business days of receipt by the Company of this Agreement signed by you. (f) All vested options granted to you pursuant to the 2003 Plan will continue to be exercisable for the period 10 years from the date of grant as provided for in the Plan. 2.Separation Pay:In addition, the Company agrees that it will pay you a lump sum severance payment in the amount of $275,000, less applicable taxes.
